Kellogg, J. (dissenting):
The jury were justified in determining that the defendant at Kingston mailed to Frisbee at Andes, a dry town, a circular letter with Frisbee’s name written in it, with the defendant’s signature attached to it by a rubber stamp. The letter was an earnest solicitation for an order, and called attention particularly to the fact that the package would be without marks so that it would not be known that liquor was being received, and the advertising matter accompanying the letter showed that all packages ■ of liquors were sent by the defendant by express, charges prepaid. The letter contained net price lists with a blank form order to be filled out by the proposed purchaser, and an envelope for return reply addressed to the defendant. Instead of going personally into the town of Andes the defendant used the mail as his agent for obtaining the order, and the express company as his paid agent for delivering the liquors. The defendant’s action enabled Frisbee to purchase and receive in the town, and without leaving the town, all the liquors, he wanted by simply using the addressed envelope and blank order and remitting the price. It is difficult to see why the defendant did not solicit the order at Andes and deliver the goods there and how his action could have been more obnoxious to the spirit of the law if he had personally been in the town, solicited the order and delivered the liquor. The mail and the express company were used by him. as his instrumentalities in making the sale.
The object of the statute in question (Liquor Tax Law, § 30, subd. K et seq.) is to prevent the sale of liquors in a dry town. The section provides, in substance, at subdivision J, that it shall not be lawful for any person to sell liquor in any quantity in such a town, with a proviso which is unimportant here. *547Subdivision K, in substance, provides that it shall not be lawful for any person to solicit in a dry town an order to deliver or send to another, or for another, liquor where the person for whom such liquor is procured resides in such town. It seems plain that the declaration that it is unlawful for any person to solicit an order to deliver or to send to another is general language intended to cover every person. The statute should be given a fair interpretation in order to carry out its obvious purpose and intent. I favor an affirmance of the judgment.
Lyon, J., concurred.
Judgment of conviction reversed and indictment dismissed.